Parole Board defendants moved the district court to dismiss the claims
                        against them in both their individual and official capacities for failure to
                        state a claim under NRCP 12(b)(5), and the district court granted the
                        motion, concluding that Kille failed to state a cognizable § 1983 claim and
                        that the Parole Board defendants were entitled to immunity. Following
                        the resolution of his claims against the State defendants, Kille filed this
                        appeal.
                                     With regard to the NRCP 12(b)(5) dismissal of the Parole
                        Board defendants,' because the district court relied on matters outside of
                        the pleadings, we construe the dismissal order as one granting summary
                        judgment.    See Witherow v. State Bd. of Parole Comm'rs,        123 Nev. 305,
                        307-08, 167 P.3d 408, 409 (2007). We review a grant of summary
                        judgment de novo.         Wood v. Safeway, Inc.,   121 Nev. 724, 729, 121 P.3d
1026, 1029 (2005).
                                     Preliminarily, while Kille contends that his amended
                        complaint did not assert federal claims under § 1983, such that the district
                        court erred in dismissing the Parole Board defendants based on federal
                        law, his complaint invoked jurisdiction under both § 1983 and NRS
                        41.031. As a result, Kille's argument in this regard lacks merit.
                        Kille's ,sC 1983 claims
                                     To the extent that Kale asserts § 1983 claims against the
                        Parole Board defendants in their official capacities, those claims
                        necessarily fail because state officials are not "persons" within the


                               "While Kille purports to challenge the grant of summary judgment
                        to the State defendants on appeal, his arguments in this regard are raised
                        for the first time on appeal, and thus, we do not consider his challenge to
                        that order. See In re AMERCO Derivative Litig., 127 Nev. , n.6,
                        252 P.3d 681, 697 n.6 (2011).
SUPREME COURT
        OF
     NEVADA
                                                                 2
(0) 1947A    .(frtrz.
                    meaning of the term as it is used in 42 U.S.C. § 1983.      See Will v. Mich.

                    Dep't of State Police, 491 U.S. 58, 71 (1989). With regard to Kille's § 1983
                    claims against these defendants in their individual capacities, Kille must
                    show that the Parole Board defendants acted under the color of state law
                    to deprive him of a right protected by the constitution or laws of the
                    United States. 2 Leer v. Murphy, 844 F.2d 628, 632-33 (9th Cir. 1988);
                    Butler ex rel. Biller v. Bayer, 123 Nev. 450, 458, 168 P.3d 1055, 1061
                    (2007). But because Kille had no constitutional due process rights
                    attached to his parole hearing, or being released on parole, and no such
                    statutory rights were in place at the time of the parole hearing, Kille failed
                    to identify a cognizable federal or constitutional right that was violated,
                    and thus, summary judgment was also proper on these claims.          See NRS

                    213.10705 (providing that release on parole is act of grace by the state and
                    that no person has a right to parole); Greenholtz v. Inmates of Neb. Penal
                    & Corr. Complex, 442 U.S. 1, 7 (1979) (holding that an inmate has no
                    constitutional due process right to be released on parole when the state's
                    parole statutes only provide a possibility of parole); see also State v. Eighth
                    Judicial Din. Court, 118 Nev. 140, 153, 42 P.3d 233, 242 (2002) ("The
                    threshold inquiry in a § 1983 claim is whether the plaintiff has identified a
                    right cognizable under the statute.").



                          2 Although  the district court held, in resolving these claims, that
                    state officials could not be sued in their individual capacities under 42
                    U.S.C. § 1983, that conclusion is erroneous. See State v. Eighth Judicial
                    Din. Court, 118 Nev. 140, 153, 42 P.3d 233, 241-42 (2002) (recognizing
                    that plaintiffs may bring 42 U.S.C. § 1983 claims against state officials in
                    their individual capacities). Nonetheless, we may affirm the district
                    court's rejection of these claims if we conclude that the right result was
                    reached, albeit for the wrong reasons. See Saavedra-Sandoval v. Wal-
                    Mart Stores, Inc., 126 Nev. 245 P.3d 1198, 1202 (2010).
SUPREME COURT
         OF
      NEVADA
                                                             3
s CO 1947A    ake
                                Similarly, Kille's arguments that his rights were violated
                    when he was not brought before the Parole Board on the first day he was
                    eligible for parole, and that he was not allowed to be present at the parole
                    board hearing, present witnesses, and present a case on his own behalf fail
                    because Kille did not possess any such rights. 3 See Greenholtz, 442 U.S. at
                    7. And to the extent that Kille asserts that his equal protection rights
                    were violated, he failed to produce any evidence creating a genuine issue
                    with regard to whether "the defendants acted with an intent or purpose to
                    discriminate against the plaintiff based upon membership in a protected
                    class," and thus, this argument lacks merit.     Barren v. Harrington, 152
F.3d 1193, 1194 (9th Cir. 1998). Accordingly, the district court did not err
                    in granting summary judgment on Kille's § 1983 claims. 4
                           NRS 41.031 based claims
                                 To the extent that Kille alleged violations of Nevada state and
                    constitutional law under NRS 41.031 based on the denial of his parole,
                    NRS 213.10705 expressly declares the grant of parole to be an act of grace


                          3 Kille'sparole hearing occurred on September 10, 2008, at which
                    time NRS 213.130, which granted inmates certain rights at parole
                    hearings, had been suspended by the Legislature, see Nev. Stat., ch. 6, § 1,
                    at 5-7; S.B. 4, 24th Special Session (Nev. June 30, 2008) (suspending
                    inmates' rights at parole hearings); State ex rel. Bd. of Parole Comm'rs v.
                    Morrow, 127 Nev. „ 255 P.3d 224, 227 (2011) (discussing the
                    enactment and suspension of NRS 213.130), and NRS 213.131 had not yet
                    been enacted (originally enacted as of May 20, 2011, Nev. Stat., ch. 23, § 3,
                    at 67; A.B. 18, 76th Leg. (Nev. May 20, 2011)).

                          4 With  regard to Kille's challenge to the rejection of his conspiracy
                    claims, because he had no right to parole, such that no illegal action took
                    place in its denial, his conspiracy claims necessarily fail. See Nunnery v.
                    Eighth Judicial Dist. Court, 124 Nev. 477, 480, 186 P.3d 886, 888 (2008)
                    (recognizing that conspiracy requires an agreement to do something
                    unlawful).
SUPREME COURT
         OF
      NEVADA
                                                          4
(Ii) 1947A    er,
                and provides that no person has a right to be released on parole, and he
                had no other statutory parole rights. See Nev. Stat., ch. 6, § 1, at 5-7; S.B.
                4, 24th Special Session (Nev. June 30, 2008); Morrow, 127 Nev. at , 255
                P.3d at 227. As a result, the Parole Board defendants were entitled to
                judgment as a matter of law on these claims.        See Weakland v. Bd. of
                Parole Comm'rs, 100 Nev. 218, 219-20, 678 P.2d 1158, 1160 (1984)
                (recognizing that Nevada's statutory parole scheme did not create a
                constitutionally cognizable liberty interest). And with regard to Kille's
                state-law-based equal protection arguments, these assertions lack merit as
                Kale failed to identify how he was treated differently from other inmates
                or how his equal protection rights were otherwise violated. See Zamora v.
                Price, 125 Nev. 388, 395, 213 P.3d 490, 495 (2009) (holding that "Noth the
                United States and Nevada Constitutions' equal protections clauses are
                implicated when a law treats similarly situated people differently"). In
                light of the foregoing, we affirm the district court's decision because the•
                Parole Board defendants were entitled to judgment as a matter of law.
                             It is so ORDERED. 5



                                                                  -AAA.                     J.
                                                             Hardesty


                                                                                            J.



                                                                                            J.



                      5 We have considered Kille's remaining arguments and conclude that
                they are without merit.
SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                cc: Hon. James Todd Russell, District Judge
                     David August Kille, Sr.
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  6
(0) I94Th